department of the treasu washington dc contact person telephone number in reference to date t ep ra t3 y c internal_revenue_service uniform issue list legend company a company b buyer c buyer d plan x dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representative on date as supplemented by a letter dated date and a telephone conversation with your authorized representative on date this request concerns the consequences of certain distributions described in sec_401 k of the internal_revenue_code code your authorized representatives have submitted the following facts and representations in support of the requested rulings company a maintains plan x which is a profit sharing plan containing a cash_or_deferred_arrangement as described in code sec_401 plan x is qualified under sec_401 a company a is in the business of providing a wide spectrum of data products data integration services mailing list services modeling and analysis information_technology outsourcing services and data warehousing and decision support services to major domestic and international companies in company a acquired company b which became a wholly-owned subsidiary of company a company b develops and markets real_property data products to title real_estate and financial companies company b focuses entirely on regional real_property data applications when company a acquired company b the only function of company b’s page business which was moved to company a was the component which collects data on real_property this component was a very small part of company b which was not essential to the ongoing independent operation of company b company b remained an independent entity and retained its own separate management and administration department as well as a separate_accounting and billing system company a recently sold over percent of the assets of company b to buyer c and buyer d neither of which is related to company a company a continues to maintain plan x and neither buyer c nor buyer d will maintain plan x certain former employees of company b transferred employment to buyer c and buyer d as a result of the asset sale company a proposes to distribute to these former employees their entire plan x account balances attributable to sec_401 deferrals these distributions will be made in the form of lump sum distributions within the meaning of code sec_402 based on the foregoing facts and representations your authorized representatives have requested the following rulings on your behalf that the disposition of company b by company a to buyer c and buyer d is a disposition of substantially_all the assets used in a trade_or_business within the meaning of code sec_401 i and that the distribution from plan x of the company b account balances attributable to the k deferrals with respect to participants who became employed by buyer c and buyer d pursuant to the sale of assets will not violate the distribution restrictions set forth in code sec_401 code sec_401 provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section if certain requirements are met code sec_401 states in pertinent part that a profit sharing plan shall not be considered as not satisfying the requirements of subsection a merely because the plan includes a qualified_cash_or_deferred_arrangement code sec_401 sets forth the requirements to be a qualified_cash_or_deferred_arrangement one of which is that distributions may not be made earlier than the occurrence of certain stated events sec_401 i when read together with sec_401 further provides that one of these distributable events is the disposition by a corporation of substantially_all its assets within the meaning of sec_409 used by the corporation in a trade_or_business of such corporation to an unrelated corporation but only with respect to an employee who continues employment with the corporation acquiring such assets sec_1_401_k_-1 of the income_tax regulations provides rules applicable to distributions upon the sale of assets this regulation provides in relevant part that i the seller must maintain the plan and the purchaser may not maintain the plan after the disposition ii the page employee receiving the distribution must continue employment with the purchaser of the assets iii the distribution must be in connection with the disposition of the assets and iv the sale of substantially_all the assets used in a trade_or_business means the sale of at least percent of the assets and an unrelated entity is one that is not required to be aggregated with the seller under code sec_414 c m or after the sale_or_other_disposition sec_1_401_k_-1 of the regulations provides in pertinent part that a distribution may be made only if it is a lump sum distribution within the meaning of sec_402 of the code your authorized representatives have represented that company b is treated as a separate and distinct business from the other types of business conducted by company a with its own separate management and administration department as well as a separate_accounting and billing system based on all the facts presented herein we have determined that company b is a trade_or_business as that term is used in code sec_401 in this case company a sold to buyer c and buyer d unrelated entities more than percent of the assets of company b company a continues to maintain plan x and buyer c and buyer d do not maintain plan x after such sale distributions will be made in the form of lump sum distributions as described in code sec_402 accordingly with respect to your requested rulings we rule as follows that the disposition of company b by company a to buyer c and buyer d is a disposition of substantially_all the assets used in a trade_or_business within the meaning of code sec_401 and that the distribution from plan x of the company b account balances attributable to the k deferrals with respect to participants who became employed by buyer c and buyer d pursuant to the sale of assets will not violate the distribution restrictions set forth in code sec_401 this ruling letter is based on the assumption that plan x continues to be otherwise qualified under code sec_401 at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours dns - ao frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division i as
